Citation Nr: 0912551	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk
INTRODUCTION

The Veteran had active military service from September 1948 
to August 1952.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2007 RO rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The Veteran's certificate of death listed the causes of death 
as being myelofibrosis and acute leukemia.  The Veteran died 
on January [redacted], 1998.  

The appellant in this case asserts that the Veteran was 
exposed to benzene in service and that this caused his death 
from myelofibrosis and acute leukemia.  

The appellant has included buddy statements from three 
veterans stationed at the same base as the Veteran, who 
asserted that benzene was used as a cleaning agent for 
aircraft parts on the Veteran's base during his time of 
service.  One of the statements stated that the benzene was 
used without masks, gloves or any other protective gear.  

The Board notes that under 38 C.F.R. § 3.309(a) (2008) 
leukemia is a presumptive disease if manifested to a 
compensable degree within the appropriate time limit; 
however, myelofibrosis is not a presumptive disease.  

After a careful review of the VA and private treatment 
records the Board finds no medical records that discuss 
treatment or diagnosis of acute leukemia.  Additionally there 
are no records discussing the diagnosis of myelofibrosis.  
The Board finds that these additional records are necessary 
to provide a complete analysis of the appeal.  

Therefore, after providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the appellant provides sufficient information, and, if 
needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2008).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should take appropriate steps 
to contact the appellant by letter and 
request that she provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
appellant also should be informed that 
she may submit evidence to support her 
claim.  

The RO should obtain any pertinent 
treatment records related to the 
Veteran's reported myelofibrosis and 
acute leukemia.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).  

2.  Based on the appellant's response, 
the RO should assist her in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe the further action to be taken.  

3.   After completing the requested 
actions, and any other indicated 
notification or development action, the 
claim should be reviewed in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the appellant and her 
representative with an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This remand must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


 
